DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckmann et al. US 20200076198.
Regarding claim 1, Beckmann discloses a charging system for quickly and securely performing charging operations of electric vehicles, comprising: 
at least one electric vehicle [“energy consumer” may refer to individuals who consume or otherwise demand energy for their use as well as electrical loads, devices, appliances, vehicles, residences, buildings, or other objects or entities, both public and private, that may consume, or in some circumstances, generate energy…The energy reservoir might be adapted to store energy generated by a local renewable energy source coupled to the microgrid (e.g., solar panels, wind turbines, hydroelectric energy sources, electric vehicle batteries, etc.)] comprising at least one electrical energy store [par. 0025]; 
at least one power source [“energy reservoir” might refer to, for example, one or more energy storage devices such as batteries adapted to store electricity for a microgrid support from approximately three to approximately several hundred energy consumers.] which is configured to charge the energy store [par. 0025]; and 
at least one smart contract [pars. 0025, 0026; as evident by the secure distributed ledger 190 (Fig. 1), pars. 0027, 0052, 0031:  system 100 may efficiently and accurately facilitate verification of microgrid energy reservoir transactions via a secure, distributed ledger 190], 
wherein the charging parameters for a charging operation of the electrical energy store are negotiable between the electric vehicle and the power source [par. 0034, 0040 a price, a bid, par. 0054], 
the negotiation of the charging parameters comprises determining a charging requirement of the electrical energy store by means of the electric vehicle [par. 0034, par. 0040 an amount of energy, par. 0054]; and 
the charging operation of the electrical energy store is performable with the aid of a smart contract [par. 0026, par. 0027 energy reservoir controller 150 might arrange for the consumer to receive energy from the energy reservoir (as indicated by the dashed line in FIG. 1, arrange for the consumer to provide payment for the energy, etc. Pars. 0051, 0059], wherein
the smart contract comprises at least one cyber wallet [0033 the stated “container” is the cyber wallet, 0052, 0054. Additionally, par. 0051 states: accounts may be combined into a collective wallet and a collective may then represent the state of a specific entity (e.g., associated with the reserved container 800, the available container 900, and the used container 1000)].
Regarding claim 2 Beckmann discloses the charging system according to claim 1, wherein the electric vehicle, the power source, and the smart contract each comprise at least one cyber wallet configured to negotiate the charging parameters and configured to securely and simply perform the charging operation [pars. 0025, 0026, 0033 the “container” are the same as cyber wallet, 0052, 0054].
Regarding claim 3 Beckmann discloses the charging system according to claim 2, wherein the negotiation of the charging parameters for the charging operation comprises: capturing a charging price by means of the smart contract; and accepting the charging price by means of the electric vehicle [par. 0033, 0052, 0054].
Allowable Subject Matter
Claims 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest claim 5 as currently amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments with respect to amendment, filed 9/23/2022, have been fully considered but they are not persuasive. To the extent any specific argument was put forth, such argument is addressed in the body of the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859